J-S57022-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

QUINTON R. CORPREW,

                            Appellant                No. 1861 WDA 2015


          Appeal from the Judgment of Sentence November 8, 2011
              In the Court of Common Pleas of Cambria County
            Criminal Division at No(s): CP-11-CR-0000675-2011


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                           FILED OCTOBER 6, 2016

       Appellant, Quinton R. Corprew, appeals nunc pro tunc from the

judgment of sentence entered following his convictions of one count each of

aggravated assault-serious bodily injury; aggravated assault-bodily injury

with a deadly weapon; simple assault; and recklessly endangering another

person (“REAP”).       The crimes stemmed from an altercation Appellant had

with his girlfriend’s former paramour. We affirm.

       The trial court summarized the underlying facts of this case as follows:

                                FACTUAL SUMMARY2
              2
               The factual summary is distilled from the testimony
              presented at the September 7-8, 2011, jury trial
              without citation to specific portions of the record.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S57022-16



            Dana Jo Snyder (Snyder) testified that on March 12, 2011,
     she was involved in a relationship with [Appellant] and they were
     at her residence when they were joined by the victim McGinnis.
     Snyder testified that she had an on and off relationship with
     McGinnis for approximately twelve years and that he was the
     father of one of her two children. Snyder testified that McGinnis
     did not want their relationship to end and was seeking to
     reconcile with her and was upset she was seeing other men.
     She explained that she allowed McGinnis into the residence to
     avoid problems and to try and convince him that their
     relationship was over.

           Snyder acknowledged that when sober McGinnis was fine
     but that he could become violent when he drank, had broken
     David Herring’s (Herring) leg during a fight, and had been
     violent towards her. She explained that while McGinnis could be
     violent he was not the type to attack anyone but that someone
     had to attack him first and that she warned various people,
     including [Appellant], that they didn’t want to fight McGinnis
     because he would hurt them. Snyder acknowledged that she
     had told [Appellant] of the prior incidents of violence by
     McGinnis, including the breaking of Herring’s leg.

            Relative to the events of March 12-13, Snyder testified
     that after McGinnis arrived at her home, she, McGinnis and
     [Appellant] smoke[d] a marijuana cigar, a blunt, and that
     [Appellant] and possibly McGinnis had a few drinks. Eventually
     they went to the nearby Sue Bee’s Bar because she wanted
     McGinnis out of the house.       While at Sue Bee’s[,] Snyder
     testified that she observed McGinnis and [Appellant] playing pool
     and that two or three times she went over to them because it
     appeared they were arguing and she wanted to prevent any
     trouble. Each time she went over the argument stopped and
     everything seemed okay.

            Snyder explained that at some point she went out a side
     door with a few people intending to go home and was followed
     out by McGinnis and then [Appellant]. She accompanied her
     cousin back into the bar leaving McGinnis, [Appellant], and
     Herring outside. A minute or two after reentering the bar she
     testified that McGinnis opened the door and told them to call 911
     [because] he had been stabbed. She testified that she saw


                                   -2-
J-S57022-16


     McGinnis’[s]shirt covered in blood and that there was a puddle of
     blood on the ground.

            McGinnis testified that he and Snyder had been involved in
     a long-term relationship and that he had hopes of reconciling
     with her. McGinnis acknowledged that he could become violent
     when drunk, that he had broken Herring’s leg during an
     altercation some years before but insisted that he would never
     attack someone first but would respond to violence against
     himself. On March 12 he went to her residence under the belief
     that they had plans to go out together and was surprised that
     [Appellant] was there. While at Snyder’s home he, Snyder and
     [Appellant] had smoked a blunt and shortly thereafter went to
     Sue Bee’s. While at Sue Bee’s he and [Appellant] had a few
     drinks and played a few games of pool. During these games
     McGinnis expressed that he did not approve of [Appellant’s]
     relationship with Snyder and that he intended to try and
     reconcile with her. McGinnis thought things were generally okay
     between him and [Appellant] but admitted to having a verbal
     exchange or two with him. McGinnis denied having threatened
     [Appellant] with a pool cue and denied having any weapons that
     evening.

            McGinnis testified that he followed Snyder outside and that
     [Appellant] followed him. Once outside he and [Appellant] again
     exchanged words over the nature of Snyder and [Appellant’s]
     relationship and the fact that McGinnis did not want [Appellant]
     spending the night at Snyder’s. At some point Snyder and the
     others reentered the bar leaving McGinnis, [Appellant], and
     Herring outside. McGinnis testified that at some point during the
     argument it became clear he and [Appellant] were going to fight
     and that [Appellant] began walking around the corner of the
     building. McGinnis testified that he removed his jacket, threw it
     at Herring, and started to follow [Appellant]. McGinnis testified
     that while walking [Appellant] pulled a knife, turned around and
     stabbed him seven times. McGinnis testified that he tried to
     back away when [Appellant] was stabbing him and denied
     lunging at [Appellant] immediately prior to the stabbing.

          Herring testified that he was in the bar on March 12, that
     he knew both McGinnis and [Appellant], and that McGinnis had
     once broken his leg during a fight. He testified that he saw
     McGinnis holding a pool cue when he was arguing with
     [Appellant] inside the bar. He explained that he followed

                                   -3-
J-S57022-16


     McGinnis and [Appellant] outside because he thought there
     might be trouble and he wanted to stop it before anyone got
     seriously injured. He testified that McGinnis and [Appellant]
     argued briefly, that McGinnis handed him his jacket and phone,
     that he saw [Appellant] walking away from McGinnis, saw
     McGinnis rush or walk quickly towards [Appellant] apparently
     intending to grab or wrestle him, saw McGinnis fall and at that
     point saw a knife in [Appellant’s] hand. Herring testified that
     everything happened very quickly but that he saw [Appellant]
     stab McGinnis although he did not see the knife until McGinnis
     was starting to fall to the ground. Herring testified that after the
     stabbing [Appellant] immediately fled the scene.

           [Appellant] testified that he had been at Snyder’s
     residence on the evening of March 12 when McGinnis arrived.
     [Appellant] testified that Snyder had told him that McGinnis
     could become violent when he drank and that on one occasion
     McGinnis had struck her. [Appellant] testified that Snyder’s
     mother had also told him that McGinnis can become violent when
     he drank and that he had once assaulted Snyder. He went on to
     say that he knew McGinnis had broken Herring’s leg in [a] fight
     and that he had a knife with him that evening that he had taken
     from his nephew a few weeks prior. [Appellant] described the
     knife as a lock-blade knife whose blade would lock into place
     once unfolded requiring a button to be pressed in order to close
     the blade. [Appellant] acknowledged that as a convicted felon it
     was a violation of his parole to carry the knife.

           [Appellant] testified that while they waited for Snyder to
     get ready he and McGinnis had a few drinks and then the three
     of them smoked a blunt before leaving for Sue Bee’s. While at
     Sue Bee’s [Appellant] testified that he and McGinnis each had a
     few drinks and played a few games of pool. [Appellant] testified
     that during these games McGinnis would become upset about
     [Appellant’s] relationship with Snyder and told him that he
     should not spend the night with her. During one such exchange
     [Appellant] testified that McGinnis brandished the fat end of a
     pool cue at him and told him how easy it would be to split his
     head with it. He testified that after this incident he and McGinnis
     continued to play pool and drink together.

          [Appellant] testified that at some point he noticed that
     Snyder had left the bar and saw McGinnis going outside as well
     so he decided to go out and make sure things were okay.

                                    -4-
J-S57022-16


     [Appellant] testified that when everyone else went back inside,
     he, McGinnis, and Herring remained outside.            [Appellant]
     testified that everything happened very fast when McGinnis took
     his jacket off, threw it at Herring, and rushed at him grabbing
     him in a bear hug. [Appellant] testified that he was facing
     McGinnis at this time and had no opportunity to run. He testified
     that when McGinnis grabbed him and started to bear hug him
     that he pulled the knife out of his right front pocket and started
     stabbing McGinnis until he felt McGinnis’[s] hold loosen at which
     point he stopped stabbing. [Appellant] testified that he thought
     the first stab wounds were to McGinnis’[s] armpit and chest
     while McGinnis was pulling him into a bear hug and the ones to
     the back occurred while McGinnis was squeezing him.

             Matthew MacGregor (MacGregor) testified that he is
     employed by the Conemaugh Health System and the Seventh
     Ward Ambulance service as an emergency medical technician
     (EMT) and that he was the first medical responder to the scene.
     MacGregor testified that his initial assessment of McGinnis was
     that he was in critical condition and that he immediately notified
     the Conemaugh Hospital ER that a critical trauma patient was
     inbound. MacGregor testified that the EMTs decided to try and
     control the bleeding and forego other treatment due to the close
     proximity to the ER and allow the trauma team to address
     McGinnis’[s] injuries. MacGregor testified that McGinnis was
     suffering from stab wounds to the left and right flank area on his
     back, near the left armpit, left side of his chest, and a large,
     deep wound to the left upper arm. MacGregor indicated that
     initial breath sounds indicated a slight decrease in the left lung.

            Stephen Lee Miller, M.D. (Miller) testified that he is a
     trauma surgeon with Conemaugh Hospital and was part of the
     team that treated McGinnis. Miller testified that McGinnis had
     two stab wounds on the right back, one to the left chest, one to
     the posterior shoulder, one to the anterior right shoulder, a large
     laceration over the left pleural area, and a laceration to the left
     bicep muscle. In addition he had internal injuries including rib
     and scapular fractures that could only have been caused by
     significant force equivalent to baseball bat like force. Finally,
     Miller testified that McGinnis had a laceration to his left lung that
     resulted in a collapsed lung. Miller explained that the collapsed
     lung was a life-threatening injury and that such an injury can be
     lethal within a few minutes without immediate treatment. Miller
     testified that on the whole it required a significant amount of

                                     -5-
J-S57022-16


      force to inflict these injuries and they were life threatening in
      nature.

Trial Court Opinion, 1/5/16, at 3-7.

      On September 8, 2011, a jury convicted Appellant of the crimes stated

above. On November 8, 2011, the trial court sentenced Appellant to serve

an aggregate term of incarceration of ten to twenty years and also ordered

Appellant to pay the costs of prosecution and restitution. Appellant filed a

timely appeal, and this Court, finding all issues to be waived, affirmed the

judgment of sentence on December 28, 2012.              Commonwealth v.

Corprew, 64 A.3d 37, 1907 WDA 2011 (Pa. Super. 2012) (unpublished

memorandum).      Appellant then filed a petition for allowance of appeal,

which our Supreme Court denied on October 9, 2013. Commonwealth v.

Corprew, 77 A.3d 635 (Pa. 2013).

      On June 25, 2014, Appellant filed a pro se PCRA petition, and the

PCRA court appointed counsel, who then filed an amended PCRA petition.

The PCRA court held a hearing on September 4, 2014, and denied PCRA

relief on November 24, 2014.      On appeal, this Court vacated the PCRA

court’s order and remanded for the reinstatement of Appellant’s direct

appeal rights on August 19, 2015. Commonwealth v. Corprew, 131 A.3d

97, 2032 WDA 2014 (Pa. Super. 2015) (unpublished memorandum). Upon

remand, the PCRA court entered an order on October 26, 2015, reinstating

Appellant’s direct appeal rights and noting that Appellant had thirty days in

which to perfect his appeal.    On November 18, 2015, Appellant filed the

                                       -6-
J-S57022-16


instant direct appeal, nunc pro tunc. Both Appellant and the trial court have

complied with Pa.R.A.P. 1925.

       Appellant presents the following issue for our review:

       1. The evidence presented at trial by the Commonwealth was
       insufficient to sustain a conviction for Aggravated Assault-Causes
       Serious Bodily Injury; Aggravated Assault—Causes Bodily Injury
       with a Deadly Weapon; Simple Assault, and Recklessly
       Endangering Another Person against the Appellant, especially in
       light of the defense of self[-]defense which was raised on behalf
       of the Appellant at trial.

Appellant’s Brief at 2.

       Appellant argues that due to his claim of self-defense, he should have

been acquitted of all charges brought against him. Appellant’s Brief at 10-

36.    Appellant asserts that the Commonwealth failed to disprove his

assertion of self-defense in light of the fact that the victim, Mr. McGinnis,

initiated an assault on Appellant.             Appellant contends that evidence

established McGinnis was a violent individual and had been threatening and

menacing to Appellant on the night of the incident.1

____________________________________________


1
  To the extent Appellant attempts to present a typical challenge to the
sufficiency of the evidence, i.e. that the Commonwealth failed to prove
particular elements of the crimes, we note that such a claim is waived due to
Appellant’s failure to specify in his Pa.R.A.P. 1925(b) statement the specific
elements of any crime which he deems the evidence presented at trial failed
to establish beyond a reasonable doubt. See Commonwealth v. Williams,
959 A.2d 1252, 1257-1258 (Pa. Super. 2008) (finding waiver of sufficiency
of evidence claim where the appellant failed to specify in Pa.R.A.P. 1925(b)
statement the elements of particular crime not proven by the
Commonwealth). See also Commonwealth v. Gibbs, 981 A.2d 274, 281
(Pa. Super. 2009) (finding sufficiency claim waived under Williams for
(Footnote Continued Next Page)


                                           -7-
J-S57022-16


      We analyze arguments challenging the sufficiency of the evidence

under the following parameters:

             Our standard when reviewing the sufficiency of the
      evidence is whether the evidence at trial, and all reasonable
      inferences derived therefrom, when viewed in the light most
      favorable to the Commonwealth as verdict-winner, are sufficient
      to establish all elements of the offense beyond a reasonable
      doubt.     We may not weigh the evidence or substitute our
      judgment for that of the fact-finder. Additionally, the evidence
      at trial need not preclude every possibility of innocence, and the
      fact-finder is free to resolve any doubts regarding a defendant’s
      guilt unless the evidence is so weak and inconclusive that as a
      matter of law no probability of fact may be drawn from the
      combined circumstances. When evaluating the credibility and
      weight of the evidence, the fact-finder is free to believe all, part
      or none of the evidence. For purposes of our review under these

                       _______________________
(Footnote Continued)

failure to specify which elements of crimes were not proven beyond a
reasonable doubt).       Indeed, Appellant’s Pa.R.A.P. 1925(b) statement
presents the following issue:

      The evidence presented at trial by the Commonwealth was
      insufficient to sustain a conviction for aggravated assault, simple
      assault and recklessly endangering another person against the
      Appellant, especially in light of the defense of self[-]defense
      which was raised on behalf of the Appellant at trial.

Pa.R.A.P. 1925(b) Statement, 11/18/15, at 1. In finding Appellant’s issue to
be waived, the trial court observed that Appellant’s Pa.R.A.P. 1925(b)
“statement language does not specify how the evidence failed to establish
[the] element or elements of the offenses for which [Appellant] was
convicted.” Trial Court Opinion, 1/5/16, at 8.

      Likewise, Appellant has failed to specify in his appellate brief the
elements of the crimes which were allegedly not met. Consequently, we
conclude that any sufficiency-of-the-evidence issue alleging that the
Commonwealth failed to prove particular elements of various crimes is
waived. Williams.




                                            -8-
J-S57022-16


      principles, we must review the entire record and consider all of
      the evidence introduced.

Commonwealth v. Trinidad, 96 A.3d 1031, 1038 (Pa. Super. 2014)

(quoting Commonwealth v. Emler, 903 A.2d 1273, 1276-1277 (Pa. Super.

2006)).

      We are mindful that “[t]he use of force upon or toward another person

is justifiable when the actor believes that such force is immediately

necessary for the purpose of protecting himself against the use of unlawful

force by the other person on the present occasion.”     18 Pa.C.S. § 505(a).

“Although the defendant has no burden to prove self-defense, … before the

defense is properly in issue, ‘there must be some evidence, from whatever

source, to justify such a finding.’”   Commonwealth v. Mouzon, 53 A.3d

738, 740 (Pa. 2012) (citation omitted).       Once a justification defense is

properly raised, “the Commonwealth bears the burden to disprove such a

defense beyond a reasonable doubt.” Commonwealth v. Torres, 766 A.2d

342, 345 (Pa. 2001) (citations omitted).

      The Commonwealth sustains its burden if “it establishes at least one of

the following: 1) the accused did not reasonably believe that he was in

danger of death or serious bodily injury; or 2) the accused provoked or

continued the use of force; or 3) the accused had a duty to retreat and the

retreat   was   possible   with   complete   safety.”   Commonwealth       v.

McClendon, 874 A.2d 1223, 1230 (Pa. Super. 2005) (citation omitted). “It

remains the province of the [finder of fact] to determine whether the

                                       -9-
J-S57022-16


accused’s belief was reasonable, whether he was free of provocation, and

whether he had no duty to retreat.” Id. (citation omitted).

     The Commonwealth can negate a self-defense claim if it proves
     the defendant did not reasonably believe he was in imminent
     danger of death or great bodily injury and it was necessary to
     use deadly force to save himself from that danger.

            The requirement of reasonable belief encompasses
            two aspects, one subjective and one objective. First,
            the defendant must have acted out of an honest,
            bona fide belief that he was in imminent danger,
            which involves consideration of the defendant’s
            subjective state of mind. Second, the defendant’s
            belief that he needed to defend himself with deadly
            force, if it existed, must be reasonable in light of the
            facts as they appeared to the defendant, a
            consideration that involves an objective analysis.

Commonwealth v. Smith, 97 A.3d 782, 787 (Pa. Super. 2014) (citations

omitted).

     We also note that our legislature has imposed the following limitations

on the use of self-defense:

     Limitations on justifying necessity for use of force.--

                                     ***

     (2) The use of deadly force is not justifiable under this section
     unless the actor believes that such force is necessary to protect
     himself against death, serious bodily injury, kidnapping or sexual
     intercourse compelled by force or threat; nor is it justifiable if:

            (i) the actor, with the intent of causing death or
            serious bodily injury, provoked the use of force
            against himself in the same encounter; or

            (ii) the actor knows that he can avoid the necessity
            of using such force with complete safety by
            retreating, except the actor is not obliged to retreat

                                     - 10 -
J-S57022-16


            from his dwelling or place of work, unless he was the
            initial aggressor or is assailed in his place of work by
            another person whose place of work the actor knows
            it to be.

18 Pa.C.S. § 505(b)(2)(i)-(ii).

      Furthermore:

      As the Mouzon Court observed, the use of deadly force itself
      “cannot be viewed in isolation with [the victim] as the sole
      physical aggressor and [the defendant] acting in responsive self-
      defense. [T]his would be an incomplete and inaccurate view of
      the circumstances for self-defense purposes.” Id. at 549, 53
      A.3d at 751. To claim self-defense, the defendant must be free
      from fault in provoking or escalating the altercation that led to
      the offense, before the defendant can be excused from using
      deadly force. Id. (emphasis added).

Smith, 97 A.3d at 787-788. Indeed, we have long explained that the use of

deadly force in self-defense is limited to those situations in which the actor

was free from fault in provoking or continuing the difficulty which ultimately

results in injury.   See Comonwealth v. Alvin, 516 A.2d 376 (Pa. Super.

1986) (en banc) (discussing applicability of legislative language on self-

defense charge to the jury).

      Our review of the record reflects that the Commonwealth presented

testimony from Dr. Stephen Lee Miller, an expert in the field of general

surgery and trauma services.      N.T., 9/7/11, at 151-157.      Dr. Miller was

present when the victim arrived at the hospital, and he offered detailed

testimony regarding the victim’s stab wounds. Dr. Miller explained that the

victim suffered a total of seven stab wounds. Id. at 153, 156. In addition,

the doctor explained that the victim suffered several broken ribs that would

                                     - 11 -
J-S57022-16


have required significant force, similar to “baseball-bat type force.” Id. at

155. Dr. Miller characterized the victim’s injuries as “life threatening.” Id.

at 155-156.

         The Commonwealth also produced the testimony of Mr. David Herring,

an eyewitness to the incident.         N.T., 9/7/11, at 123-144.        Mr. Herring

indicated that Appellant and Mr. McGinnis were engaged in an ongoing fight

on the evening of the incident. Id. at 126. Mr. Herring stated that when

they were outside of the bar Appellant and the victim decided to engage in a

fight.    Id.    Mr. Herring further testified that it appeared that the victim

rushed at Appellant. Id.

         In   addition,   the   Commonwealth    presented   testimony    from   Mr.

McGinnis, the victim of the stabbing. N.T., 9/7/11, at 48-88. Mr. McGinnis

testified that, on the night in question, he and Appellant had an argument at

a bar concerning Ms. Snyder.         Eventually, Mr. McGinnis and Appellant left

the bar and went outside. The following is Mr. McGinnis’s account of what

transpired in response to the questioning of the assistant district attorney:

         Q And after that conversation occurred, what happened?

         A [Ms. Snyder], I seen [Ms. Snyder] going outside so I followed
         her out. She said she was leaving because she didn’t want to
         deal with anything. [Appellant] had came [sic] out after me, and
         we was outside arguing. Then [Ms. Snyder] and everybody else
         goes back into the bar.

         Q Now, at this time [Appellant] and you were arguing?

         A When we got outside, yes, sir, we was arguing.


                                       - 12 -
J-S57022-16


     Q And the other people that were outside the bar went back in?

     A They all went back in.

     Q Including --

     A [Ms. Snyder].

     Q Was anyone left outside with you and [Appellant] at that
     point?

     A Yes, [Mr. Herring].

     Q Who?

     A Dave Herring.

     Q So now the three of you are outside. What transpired?

     A We came to the conclusion that we was going to walk around
     the building and fight.

     Q Okay. So it had gotten to that point?

     A Yes, sir.

     Q What did you do – who went around first?

     A [Appellant] started walking first. I was following him.

     Q What happened?

     A He pulled out the knife and turned around and started
     stabbing me.

     Q At that time did you have any weapon on you?

     A No.

     Q Were you armed at all?

     A No.

     Q Do you recall how many times you were stabbed?

                                   - 13 -
J-S57022-16



     A Seven.

     Q Do you recall that from that night or from the number of
     wounds that you have?

     A Well, I know that because of my scars.

     Q After he stabbed you, what did he do?

     A I didn’t see him after that. Apparently he ran. I was getting
     up off the ground and he was gone.

     Q And what did you do?

     A I went back in the bar to get help.

N.T., 9/7/11, at 53-55 (emphasis added).

     In addition, on cross-examination Mr. McGinnis offered the following

testimony:

     Q So you get into an argument and you’re not sure who started
     it?

     A Right.

     Q What happened next?

     A [Appellant and I] came to the conclusion that we was going to
     go around the bar and fight.

     Q What do you mean -- how do you come to the conclusion?
     What happened?

     A He said, well, I’ll whoop your ass. I said, I’ll whoop your ass,
     let’s go around the building. And we started walking around the
     building.

     Q So you’re following him?

     A I’m following him, yes.


                                   - 14 -
J-S57022-16


     Q Do you make it past the corner or are you on that street
     there?

     A We got pretty much right to the corner, just a little off the
     sidewalk. We didn’t make it around the building.

     Q What happens then?

     A He pulled out his knife, turns around and started stabbing me.

     Q He turns around - -

     A With the knife. The knife was already out. When he turned
     around he was cutting me.

     Q And did you recall or do you recall, was anyone else outside?

     A Dave Herring.

     Q And Mr. Herring, how close was he to you and [Appellant]?

     A A few feet behind us.

     Q From the time you saw the knife until the fight was over let’s
     say, how much time lapses?

     A I’m not sure how long. It was that fast (indicating).       He
     turned around and it happened that fast.

     Q Now, when you saw this knife what did you do?

     A I put my arms up and tried to back up. I didn’t really see the
     knife until it was too late. He was already swinging it. I just
     seen the blade.

     Q When he turns around and you see the knife, how far apart
     were the two of you?

     A Maybe a foot or two. It was right there.

     Q And did the two of you end up in an embrace?

     A I’m not sure. I started getting cut and tried to get away.
     That’s probably why I was stabbed four times in my back.

                                  - 15 -
J-S57022-16



      Q Now, I asked you previously about 2005 -- let’s go back to
      the fight for a second. Was it possible that you lunged initially at
      [Appellant]?

      A No. I didn’t make a move until I was cut. I’m not the type to
      put my hands on somebody first.

Id. at 83-85.

      Considering   the   evidence   in   the   light   most   favorable   to   the

Commonwealth, we conclude that the Commonwealth met its burden of

disproving Appellant’s claim of self-defense. After presentation of conflicting

evidence, the jury was entitled to reject Appellant’s claim that he, either

subjectively or objectively, reasonably believed that his life was in imminent

danger, and, even if he did, Appellant did not attempt to retreat before using

deadly force. Rather, Appellant unreasonably and unjustifiably escalated the

confrontation when he pulled out a knife and stabbed the unarmed victim

seven times. Based on the foregoing, we conclude that the Commonwealth

sustained its burden of disproving Appellant’s justification defense beyond a

reasonable doubt. Hence, Appellant’s contrary claim lacks merit.

      Judgment of sentence affirmed.




                                     - 16 -
J-S57022-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/6/2016




                          - 17 -